Citation Nr: 0728013	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2003 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in March 2004 and the RO 
issued a statement of the case (SOC) in June 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  Even assuming a valid diagnosis of PTSD, the evidence 
does not indicate that the veteran engaged in combat, there 
is no objective evidence corroborating the occurrence of any 
alleged in-service stressful experience, and the veteran has 
not provided sufficient information for VA to attempt to 
independently corroborate the occurrence of any such 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  
In this appeal, in a June 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  As to the 
second and third elements, the RO told the veteran to provide 
information regarding all treatment that he had received, and 
to complete the authorization for release of information form 
for any non-VA treatment.  As to the fourth element, the RO 
told the veteran to tell it about any additional information 
or evidence that he wanted it try to get for him and to send 
the RO the needed evidence as soon as possible.  The RO also 
attached a questionnaire requesting specific information 
regarding claimed stressful experiences in connection with 
the claim for service connection for PTSD.  The August 2003 
RO rating decision reflects the initial adjudication of the 
claim after issuance of the June 2003 letter.  Hence, the 
June 2003 letter met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement.

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, as the 
decision herein denies the claim for service connection for 
PTSD, no disability rating or effective date is being, or is 
to be, assigned; thus, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private medical records, as well as treatment records 
from a VA "Vet Center."  Also of record and considered in 
connection with the appeal are various statements submitted 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

Initially, the Board notes that medical evidence on the 
question of whether actually meets the diagnostic criteria 
for PTSD is equivocal.  In an addendum to a January 2004 
letter that reflects diagnoses of psychiatric disabilities 
other than PTSD, a clinical social worker wrote that the 
veteran's history, symptom picture, and range of diagnoses 
are consistent with a diagnosis of PTSD.  By contrast, in a 
February 2004 letter, Dr. Maggio, a physician who had treated 
the veteran for various physical disabilities, wrote that a 
diagnosis of PTSD "does not seem inappropriate in my medical 
opinion."  Further, a VA Vet Venter clinical psychologist 
wrote in a March 2004 letter that the veteran's anxiety 
symptoms did not seem to meet the criteria for PTSD, but that 
he could not completely rule out a diagnosis of PTSD without 
future treatment of the veteran. 

However, even if the Board were to assume, arguendo, that the 
diagnostic criteria for PTSD are met, here, there is no 
credible supporting evidence that a claimed in-service 
stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).   Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2006); 
38 C.F.R. 3.304(f)(1) (2006); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service personnel records and DD 214 reflect 
that he served in Vietnam as a radar operator, and that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Republic of Vietnam Campaign Medal.  
None of these medals reflects that the veteran engaged in 
combat with the enemy, and there is otherwise no objective 
evidence in this regard.

Because the evidence does not support a finding that the 
veteran engaged in combat with the enemy, the Board is unable 
to accept the occurrence of the claimed incidents on the 
basis of the veteran's assertions alone; rather, there must 
be objective evidence verifying the occurrence of the claimed 
stressors.

In this case, however, there is no such evidence to 
independently verify the occurrence of the claimed in-service 
stressful experiences, and no further development in this 
regard is warranted.

In his February 2003 written statement and his responses to 
the PTSD questionnaire, received in March 2004, the veteran 
described three stressful experiences.  The first was a 
mortar and rocket attack on his base in Bhan Me Thout, 
resulting in injuries to one or more unnamed bunkmates.  The 
second involved a fellow serviceman who shot himself, which 
the veteran heard while watching a movie; he shortly 
thereafter observed the serviceman's body.  The third 
occurred when the veteran saw a snake in his sleeping bag.

The RO did not attempt to independently verify the occurrence 
of these stressors with the U.S. Army and Joint Services 
Records Research Center (JSRRC) or other entity, and the 
Board finds that it was not required to do so.  In his 
February 2003 statement, the veteran identified the time 
period of the first two claimed stressful experiences as 
"after approximately 5 to 7 months at Bhan Me Thout."  
Although he indicated that he went to Vietnam in September 
1969, he did not indicate when e arrived at Bhan Me Thout.  
The veteran also indicated that he was with the 155th  (or, 
if the mark preceding the 5 is interpreted as a cross-out, 
the 55th) Helicopter unit.  However, in his responses to the 
PTSD questionnaire, the veteran indicated that the first 
claimed stressor occurred in June-July 1969 and the second 
occurred in February-April 1969.  In addition, the veteran 
indicated only "8 and 26 artillery" as to his company, and 
did not provide any information as to battalion, regiment, 
brigade, or division.  Considering the pertinent evidence of 
record in light of governing legal authority, the Board finds 
that the RO correctly concluded that this information was 
insufficiently specific to warrant a request for verification 
of these claimed stressors.

38 C.F.R. § 3.159(c)(2)(i) (2006) provides, "In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006), states that, "at a minimum, the veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred" (emphasis in original).  The veteran failed to 
meet the latter two requirements.  In his February 2003 
letter, he did not provide a specific two month period in 
which the events occurred; he said only that it was five to 
seven months after he arrived at Bhan Me Thout, but did not 
state when he arrived there.  Moreover, in his responses to 
the PTSD questionnaire, the veteran provided dates of 
February to April and June to July of 1969, which, as noted 
by the RO, are prior to when his service personnel records 
indicate he was in Vietnam.

The veteran's representative argued in the August 2007 
Written Brief Presentation that the veteran may have made a 
simple writing mistake or had a minor lapse of memory (p. 2).  
This argument overlooks the inconsistencies between the two 
statements.  In the February 2003 statement, the veteran 
indicated that both stressors occurred five to seven months 
after he arrived at the base, but in the PTSD questionnaire 
responses, the veteran indicated that they occurred at 
different times.  The Board finds that, in these 
circumstances, the RO was not required to engage in 
speculation that the veteran had made a writing mistake or 
had a memory lapse and was entitled to conclude from the 
inconsistent responses that the veteran had not clearly 
identified a two-month period in which the claimed stressors 
occurred.  In addition, in the February 2003 statement the 
veteran first identified his unit as the 155th  or 55th 
helicopter unit; in the PTSD questionnaire responses, he 
indicated only 8 & 26 artillery.  However, the veteran's 
service personnel records reflect that while in Vietnam from 
late September 1969 to September 1970, he was assigned to 
headquarters Battery (HHB), 8th Battalion, target acquisition 
(TgtAcq), 26th Artillery.  The Board finds that the 
information provided by the veteran with regard to his unit 
was also insufficiently consistent and specific to warrant a 
request for stressor verification.

As to the third claimed stressor, in addition to the above-
noted insufficiencies as to date and unit, this stressor was 
anecdotal and therefore not independently verifiable.  The 
veteran did not indicate that anyone else witnessed the snake 
in his sleeping bag or his reaction to it, and there would be 
no way for the JSRRC to attempt to verify his account.  The 
veteran also has not submitted any evidence to verify the 
occurrence of any in-service stressor.

Absent credible evidence that a claimed in-service stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the claim must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, on these facts, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


